The trial judge erred in overruling the plaintiff's motion for a new trial.
        DECIDED MARCH 18, 1949. REHEARING DENIED MARCH 30, 1949. *Page 14 
Walker Electrical Company sued Edgar Sullivan and Walter Sullivan, doing business as Sullivan House Moving Company, in the City Court of Decatur, for $1398 damages, which allegedly were incurred because the defendants dropped and damaged a 6-1/2 Niagara Press which they were moving for the plaintiff into its place of business in Atlanta.
From the evidence the following appears: The press, which weighs 15 to 18 tons, and is about 15 feet high and 8 feet wide, was purchased for $4800 by the plaintiff and shipped by rail on a flat car from the Bell bomber plant to Atlanta. The defendants were employed to move it from this flat car, which was placed on a siding alongside the plaintiff's building, and to place it in a concrete pit in the building. It was moved from the flat car into the building without being damaged in any way. While being placed over the pit and lowered into position it was dropped about 8 inches. When it was dropped a cylinder, weighing about 3 tons, that hangs under the press was shaken loose, and 4 steel rods supporting the cylinder were bent and damaged. The rods are about 6 feet long and are 2 inches in diameter. The concrete pit was also damaged. It cost $32 to repair the pit and repair or replace the rods. This damage and liability for the same were admitted by the defendants during the trial, a tender was made and at all times refused by the plaintiff. After the repairs were made and the machine installed and placed in operation, certain bearings on the main shaft burned out. This took place or was discovered about a week after the machine had been in operation. One machinist, a witness for the plaintiff, who was familiar with this type machine, testified that the dropping of such a machine 7 inches could cause it to be sprung, and that if it was sprung this could cause the bearings to burn out. It is a precision machine, and if out of line only a few thousandths of an inch, this can cause the bearings to burn out, but they would burn out for other reasons, including lack of lubrication. The machine was made of steel and cast iron, and one of the defendants testified that steel would bend, but that cast iron would break instead of bending. The machinist testified at length to the effect that, if the machine was sprung by a fall, he would not *Page 15 
want to buy and pay for it unless he could run it and find out the condition, and that it would be depreciated in value by a fall, probably about 25%. There was evidence as to the cost of repairing the bearings, that is, it would take 75 hours at $3.50 per hour to repair and replace the burnt-out bearings; and that the machine had depreciated in value $1000 or more on account of the burnt-out bearings. It appears that the machine has operated satisfactorily ever since the bearings were repaired and reinstalled.
The jury returned a verdict for the defendants, judgment was rendered accordingly, and the plaintiff moved for a new trial. The trial judge overruled this motion, and the plaintiff excepted.
1. This is an action based on a violation of a contract of bailment. In special ground 1 of the motion for a new trial, error is assigned on the failure of the trial judge to charge the provision of Code § 12-104, as to burden of proof, which is as follows: "In all cases of bailment after proof of loss, the burden of proof is on the bailee to show proper diligence." In special ground 2, error is assigned on excerpts from the charge of the court as follows: "The effect of the pleadings, gentlemen of the jury, is to put the burden of proof on the plaintiff, the party suing, to show to your satisfaction by a legal preponderance of the evidence that the allegations they make are true." "I charge you, gentlemen, that for the plaintiff to recover in this case, it must be shown to your satisfaction that the defendant did not exercise ordinary care and diligence in transporting this press, and that it was damaged by reason of defendants' failure to exercise such ordinary care and diligence in moving it." "But if the plaintiff shows to your satisfaction that the defendant did not employ ordinary care and diligence in the transport of this press, and the machinery was damaged by reason of such failure, under the rules the court has given you in charge, then it would be your duty to find for the plaintiff." It is contended, among other things, that by the failure to charge the provisions of Code § 12-104, on which error is assigned in special ground 1, the jury was caused to believe that the plaintiff carried the burden of proof throughout the case *Page 16 
and had to prove by a preponderance of evidence that the defendants were negligent in moving the machine; and that the charge as given, on which error is assigned in special ground 2, was confusing and misleading to the jury in respect to the burden of proof, in that it put the burden on the plaintiff of showing the absence of ordinary care and diligence on the part of the defendants, whereas the law puts the burden on the defendants of proving proper diligence; and that it was an incorrect statement of the law in this kind of a suit, and was inapplicable and misleading to the jury.
This is an action by a bailor against bailees for hire for damage to property resulting from the dropping of a machine while being moved and under the control of the bailees. While the question of negligence on the part of the bailees is a necessary ingredient of the action, the bailor is only required to prove a loss or damage to the property while under the control of the bailees, which would include damage resulting from injury to the property while under the control of the bailees. This may be done by either direct or circumstantial evidence; and when done it is then presumed that the bailee was negligent unless the bailee shows to the satisfaction of the jury that he exercised proper diligence. This is the rule laid down in Code § 12-104, quoted supra. Did the dropping of the machine by the defendants cause the bearings to burn out? It was a precision machine, and there is evidence that the dropping of the machine could have caused it to become sprung, and that this could have caused the bearings to burn out; that there are two bearings which are supposed to be parallel, and it not, it will reduce bearing service; that if sprung ten-thousandths of an inch, the machine will be a quarter of an inch out of line. The evidence was sufficient to raise an issue for the jury to determine as to whether or not the damage resulted from injury to the property while under the control of the bailees. Inasmuch as the bailees admitted liability for the apparent damage resulting from the dropping of the machine, this was tantamount to an admission that the bailees were liable for any damage which actually resulted from the dropping of the machine. Recovery on the part of the bailor for more than $32, which was admitted by the defendants, depended solely on the question of whether or not the jury believed from the facts and circumstances of the case that the dropping of the *Page 17 
machine was the cause of the bearings burning out. Under the facts of this case, it was error for the court to fail to charge the provisions of Code § 12-104, as contended in special ground 1 of the motion, and was error to charge the jury as complained of in special ground 2 of the motion.
2. Special ground 3 of the motion is merely an elaboration of the general grounds, based on the contention that the admission of liability in respect to the apparent damage to the machine required the jury to find some amount in favor of the plaintiff. This contention is well taken. In point of fact, the defendants admitted on the trial that they were ready and willing to pay $32 to the plaintiff, and they state in this court that they are still ready and willing to pay this amount.
3. The trial judge erred in overruling the plaintiff's motion for a new trial.
Pursuant to the act of the General Assembly, approved March 8, 1945 (Ga. L. 1945, p. 232, Code, Ann. Supp., § 24-3501), requiring that the full court consider any case in which one of the judges of a division may dissent, this case was considered and decided by the court as a whole.
Judgment reversed. Sutton, C. J., MacIntyre, P. J., Parkerand Townsend, JJ., concur. Felton and Gardner, JJ., dissent.